ORDER

PER CURIAM
Erik Burle (“Movant”) appeals from the motion court’s denial, following an eviden-tiary hearing, of his Rule 24.035 motion for post-conviction relief to vacate, set aside or correct the sentence and judgment. Mov-ant entered guilty pleas to the charges of the class C felony of possession of a controlled substance, the class D felony of resisting arrest, and the class D felony of tampering with the evidence in one case, cause No. 1111-CR06Í23-01. Additionally, Movant entered guilty pleas to the class C felony of stealing, the class D felony of property damage in the first degree, and the class A misdemeanor of stealing in a second case, cause No. 1211-CR02074-01. He was sentenced as a prior and persistent offender and a prior and persistent drug offender, to twenty-five years in prison on Count I, seven years on Count II, and seven years on Count IV in the first case, and ten years on Count I and seven years on Count II in the second case, with all sentences to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information *457only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).